Citation Nr: 1312766	
Decision Date: 04/17/13    Archive Date: 05/02/13

DOCKET NO.  07-24 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for residuals of a gunshot wound (GSW) of the right leg with a fracture of the distal fibula.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to November 29, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel



INTRODUCTION

The Veteran served on active duty from June 1963 through October 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  A timely Notice of Disagreement (NOD) was received from the Veteran in December 2006.  After a Statement of the Case was issued in May 2007, the Veteran perfected his appeal in July 2007, via VA Form 9 substantive appeal.  

This matter was previously remanded by the Board in December 2010 for further development, to include efforts to obtain additional service treatment and hospital records, arranging the Veteran to undergo a new VA joints examination, and the RO's readjudication of the issue on appeal.  For the reasons discussed below, the Board finds that efforts to comply with the prior remand action have been inadequate and remands this matter once again for further claims development.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a TDIU claim, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is therefore part of the claim for an increased rating.  Assertions raised in multiple lay statements received from the Veteran, his friends, and sister on February 2006 indicate that the Veteran was required to seek early retirement at the age of 56 due to ongoing and worsening conditions related to his service-connected right leg disability.  These assertions expressly raise the issue of the Veteran's entitlement to a TDIU.  Accordingly, the Board has characterized the issues in this matter to include a claim for a TDIU.

Subject to the foregoing, the Board notes that a July 2012 rating decision granted, among other issues, service connection for prostate cancer with an initial 100 percent disability rating, effective from November 29, 2011.  In light of this grant, the Board has limited the Veteran's claim for a TDIU to involve only the period preceding the effective date of the RO's grant of a 100 percent rating for prostate cancer.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, further remand is required in this case.  Although the Board sincerely regrets the additional delay, such a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he may be afforded every possible consideration.

Limited service treatment records in the claims file include an October 1966 Report of Medical History in which the Veteran reported that he was treated for his in-service right leg gunshot wound at "V.F.G.H." (Valley Forge General Hospital) from March through September of 1966.  VA's Adjudication Procedure Manual, M-21-1MR, Part III, Subpart iii, Chapter 2, Section A (M-21) recognizes that inpatient treatment records (also known as clinical records) are generally not included among the Veteran's service treatment records.

In its December 2010 remand, the Board directed that VA undertake efforts to "obtain all available service treatment records from the appropriate custodian from March 1966 until October 1966."  In particular, the Board noted, efforts were to be made to locate the Veteran's records for in-patient treatment at Valley Forge General Hospital.

Pursuant to the Board's remand, the RO contacted NPRC again to obtain such records.  In response, NPRC provided service treatment records which do not pertain to the Veteran's reported treatment at Valley Forge General Hospital, and moreover, these records appear duplicative of service treatment records that are already in the claims file.  It is unclear, if efforts were made by VA to contact current custodian of records to obtain the records of in-service treatment received by the Veteran from March through October of 1966 which may not have been associated with the Veteran's service treatment records.  The RO or AMC should document efforts made to obtain treatment records from this facility and provide the Veteran with notice of attempts to locate this information.  

Additionally, in order to insure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any private or VA treatment providers who have rendered treatment for residuals of his right leg gunshot wound since November 2011.  VA must then also make efforts to obtain any treatment records that are identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claims of entitlement to a disability rating in excess of 20 percent for residuals of a GSW of the right leg with a fracture of the distal fibula and a TDIU.  

This letter must also inform the Veteran about the information and evidence that is necessary to substantiate his claim and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran. 

The letter must also notify the Veteran that VA is undertaking efforts to obtain records of his reported in-service treatment at Valley Forge General Hospital from March through October of 1966.  The Veteran should also be provided a VA 21-4142 release and be asked to identify the name(s) and current address(es) for any private and/or VA treatment providers who has provided treatment for residuals of his right leg gunshot wound since November 2011.

2.  Obtain from Valley Forge General Hospital or its current custodian of records the Veteran's clinical records for treatment received from March through October of 1966 at Valley Forge General Hospital.  Also make obtain the records of any other treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  After completion of the above development and any other warranted development, the issues of the Veteran's entitlement to a disability rating in excess of 20 percent for residuals of a GSW of the right leg with a fracture of the distal fibula and a TDIU should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


